DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed January 22, 2019. Claims 1-6, 8-15, 17, and 19-23 are presently pending and are presented for examination.

Objections
4.	Claim 8 is being objected to because of the following informalities: Claim 8 does not depend upon any independent claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




6.	Claims 1-6, 8-15, 17, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second  paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  
Claims 1, 10 and 19 recite “the vehicle”. It is unclear if the vehicle is the self-driven vehicle from the fleet or any other vehicle not part of the fleet. There is insufficient antecedent basis for this limitation in the claim.
Because pending claims 2-6, 8-19, 11-15, 17, and 21-23 depend, either directly or indirectly, from rejected independent claims 1, 10 and 19 respectively, these claims are also rejected for at least these reasons.
Claim 10 recites “the media”. There is insufficient antecedent basis for this limitation in the claim.
Because pending claims 11-15, 17, depend, either directly or indirectly, from rejected independent claims 10, these claims are also rejected for at least these reasons.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-6, 8-15, 17, and 19-23 are rejected under 35 U.S.C 103 as being unpatentable over Abari et al, US 2019/0197798, in view of Gabay et al. US 2014/0074345, hereinafter referred to as Abari and Gabay, respectively.

Regarding claim 1, Abari discloses a method for monitoring a fleet of self-driving vehicles (See at least ¶ 69, “autonomous vehicle status monitor 654 may record information associated with utilization of an autonomous vehicle”), comprising: 
autonomously navigating a self-driving vehicle in an environment (See at least ¶ 98, “data may be captured in 360° around the autonomous vehicle, but no rotating parts may be necessary. A LiDAR is an effective sensor for measuring distances to targets, and as such may be used to generate a three-dimensional (3D) model of the external environment of autonomous vehicle 740”); 
collecting current state information using a sensor of the vehicle (See at least ¶ 14, “The data representing current conditions may include data received from sensors located within autonomous vehicles in the fleet or notifications of current events that are likely to affect demand for autonomous vehicles”), (See at least ¶ 69, “autonomous vehicle information may be collected from the autonomous vehicle itself ( e.g., by a controller area network bus) or from application programming interfaces provided by a vehicle manufacturer, which may send data directly to an in-car console and/or to transportation management system 610”); 
comparing the current state information with reference data (See at least ¶ 79, “the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center”); 
(See at least ¶ 79, “status rules may be defined for vehicle maintenance codes, such as check engine codes, tire pressure codes, and oil level codes, among others. If a maintenance code is sent from the vehicle status monitor 654, it may be compared to the status rules and, if the maintenance code satisfies one or more of the rules, the autonomous vehicle may be routed to a service center. For example, each maintenance code may be associated with a different value indicating if service work needs to be performed immediately or if the service work may be deferred (e.g., "high," "medium," or "low," a numerical 1-10, or other value(s)).”).
Abari fails to explicitly disclose generating an alert based on the outlier data.
However, Gabay teaches generating an alert based on the outlier data (See at least ¶ 13, “In the event that the VHCPU determines, based on a given set of parameters received from the VH sensors and/or sensor group controllers/processors, that the VH of the vehicle is flawed or below a defined threshold, the VHCPU may: (1) issue a warning to a user of the vehicle”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for monitoring a fleet of self-driving vehicles of Abari and include generating an alert based on the outlier data as taught by Gabay because it would allow the method monitoring assessing and predicting a mechanical, structural and/or electrical condition (hereinafter collectively referred to as: "Vehicle Health" or "VH") of a motor vehicle (internal combustion, electric, gas, hybrid, etc), such as a car, truck, motor cycle, etc (See Gabay, ¶ 66).

Regarding claim 2, Abari discloses the method of claim 1, further comprising transmitting a notification to one or more monitoring devices based on the alert (See at least ¶ 80, “autonomous vehicle monitor module 614 may determine service work needs across the current fleet of autonomous vehicles and may determine if one or more autonomous vehicles need to be routed for service work”), (The examiner notes that current state information is constantly in communication with the monitoring device to determine actual vehicle state so notifications are sent back and forth constantly. Thus, a notification can be interpreted to be any data transfer between sensors and a monitoring module).

Regarding claim 3, Abari discloses the method of claim 2, further comprising: determining an escalation level based on the outlier data (See at least fig 5, ¶ 44 “the autonomous vehicles may be ranked according to the urgency with which they need servicing, the number of services they need, or other criteria.”); and identifying one or more user roles based on the escalation level (See at least fig 5, ¶ 46 “transportation management system may match autonomous vehicles to be serviced with service centers having the required capabilities”), (The examiner notes that it would be obvious for a person of ordinary skill in the art to identify one or more user roles based on the escalation level. It would not make sense to have a tire technician working on the electrical system); wherein transmitting the notification to the one or more monitoring devices comprises addressing the one or more monitoring devices based on the one or more user roles (See at least fig 5, ¶ 48 “the transportation management system may match the autonomous vehicles with urgent needs to respective service centers, and may schedule them to receive only those services”). 

Regarding claim 4, Abari discloses the method of claim 1, wherein: the current state information consists of current vehicle state information pertaining to the vehicle; the reference data comprises reference vehicle data; and the sensor is a vehicle sensor (See at least ¶ 14, “The data representing current conditions may include data received from sensors located within autonomous vehicles in the fleet or notifications of current events that are likely to affect demand for autonomous vehicles”), (See at least ¶ 69, “autonomous vehicle information may be collected from the autonomous vehicle itself ( e.g., by a controller area network bus) or from application programming interfaces provided by a vehicle manufacturer, which may send data directly to an in-car console and/or to transportation management system 610”). 

Regarding claim 5, Abari discloses the method of claim 4, further comprising: collecting current environment state information pertaining to the environment (See at least ¶ 1, “An autonomous vehicle may be a vehicle that is capable of sensing its environment”); and comparing the current environment state information with reference environment data (See at least ¶ 98, “data may be captured in 360° around the autonomous vehicle, but no rotating parts may be necessary. A LiDAR is an effective sensor for measuring distances to targets, and as such may be used to generate a three-dimensional (3D) model of the external environment of autonomous vehicle 740”); wherein identifying outlier data comprises identifying outlier data in at least one of the current vehicle state information based on the reference vehicle data and the current environment state information based on the reference environment data (See at least ¶ 98, “In addition to sensors enabling autonomous vehicle 740 to detect, measure, and understand the external world around it, autonomous vehicle 740 may further be equipped with sensors for detecting and self-diagnosing the its own state and condition”). 

Regarding claim 6, Abari discloses the method of claim 1, wherein: the current state information consists of current environment state information pertaining to the environment (See at least ¶ 98, “data may be captured in 360° around the autonomous vehicle, but no rotating parts may be necessary. A LiDAR is an effective sensor for measuring distances to targets, and as such may be used to generate a three-dimensional (3D) model of the external environment of autonomous vehicle 740”); the reference data comprises reference environment data (See at least ¶ 98, “In addition to sensors enabling autonomous vehicle 740 to detect, measure, and understand the external world around it, autonomous vehicle 740 may further be equipped with sensors for detecting and self-diagnosing the its own state and condition”); and the sensor is an environment sensor (See at least ¶ 14, “The data representing current conditions may include data received from sensors located within autonomous vehicles in the fleet or notifications of current events that are likely to affect demand for autonomous vehicles”). 

Regarding claim 8, Abari discloses the method of claim, wherein identifying the outlier data comprises: calculating an anomaly within the current state information based on the reference data using one or more processors (See at least ¶ 79, “the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center”); transmitting a verification message to at least one first monitoring device based on the anomaly (See at least ¶ 80, “autonomous vehicle monitor module 614 may determine service work needs across the current fleet of autonomous vehicles and may determine if one or more autonomous vehicles need to be routed for service work”), (The examiner notes that current state information is constantly in communication with the monitoring device to determine actual vehicle state so notifications are sent back and forth constantly. Thus, a notification can be interpreted to be any data transfer between sensors and a monitoring module); receiving a verification confirmation from the at least one first monitoring device (See at least ¶ 80, “autonomous vehicle monitor module 614 may determine service work needs across the current fleet of autonomous vehicles and may determine if one or more autonomous vehicles need to be routed for service work”), (The examiner notes that current state information is constantly in communication with the monitoring device to determine actual vehicle state so notifications are sent back and forth constantly. Thus, a notification can be interpreted to be any data transfer between sensors and a monitoring module); and determining the outlier data based on the anomaly and the verification confirmation (See at least ¶ 79, “status rules may be defined for vehicle maintenance codes, such as check engine codes, tire pressure codes, and oil level codes, among others. If a maintenance code is sent from the vehicle status monitor 654, it may be compared to the status rules and, if the maintenance code satisfies one or more of the rules, the autonomous vehicle may be routed to a service center. For example, each maintenance code may be associated with a different value indicating if service work needs to be performed immediately or if the service work may be deferred (e.g., "high," "medium," or "low," a numerical 1-10, or other value(s)).”). 

Regarding claim 9, Abari discloses the method of claim 1, further comprising, prior to collecting the current state information: collecting preliminary state information using the sensor (See at least ¶ 14, “The data representing current conditions may include data received from sensors located within autonomous vehicles in the fleet or notifications of current events that are likely to affect demand for autonomous vehicles”); comparing the preliminary state information with the reference data (See at least ¶ 79, “the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center”); determining that the preliminary state information does not comprise preliminary outlier data (See at least ¶ 79, “status rules may be defined for vehicle maintenance codes, such as check engine codes, tire pressure codes, and oil level codes, among others. If a maintenance code is sent from the vehicle status monitor 654, it may be compared to the status rules and, if the maintenance code satisfies one or more of the rules, the autonomous vehicle may be routed to a service center. For example, each maintenance code may be associated with a different value indicating if service work needs to be performed immediately or if the service work may be deferred (e.g., "high," "medium," or "low," a numerical 1-10, or other value(s)).”); and updating the reference data based on the preliminary state information (See at least ¶ 69, “autonomous vehicle information may be collected from the autonomous vehicle itself ( e.g., by a controller area network bus) or from application programming interfaces provided by a vehicle manufacturer, which may send data directly to an in-car console and/or to transportation management system”). 

Regarding claim 10, Abari discloses a system for monitoring a fleet of self-driving vehicles (See at least ¶ 69, “autonomous vehicle status monitor 654 may record information associated with utilization of an autonomous vehicle”), comprising: 
(See at least ¶ 14, “The data representing current conditions may include data received from sensors located within autonomous vehicles in the fleet or notifications of current events that are likely to affect demand for autonomous vehicles”), (See at least ¶ 69, “autonomous vehicle information may be collected from the autonomous vehicle itself ( e.g., by a controller area network bus) or from application programming interfaces provided by a vehicle manufacturer, which may send data directly to an in-car console and/or to transportation management system 610”); 
a fleet-management system in communication with the one or more self-driving vehicles (See at least ¶ 18, “system 110 may include a fleet management engine configured to determine which, if any, autonomous vehicles should be scheduled for service”); and 
non-transient computer-readable media for storing reference data in communication with the fleet-management system (See at least ¶ 111, “any other suitable computer-readable nontransitory storage media, or any suitable combination of two”); 
wherein the self-driving vehicle is configured to collect the current state information and transmit the current state information to the fleet-management system (See at least ¶ 84, “fleet management engine 640 may be configured to determine, based on predictive demand models 606, when particular autonomous vehicles should be scheduled for service and to generate corresponding scheduling and/or navigation instructions 642. In particular embodiments, historic supply and demand data, data received from service centers, data received from autonomous vehicles, or data received from a third party may include information about predicted or known future events that may affect supply and/or demand as well as information about current conditions that may affect supply and/or demand”); 
(See at least ¶ 87, “The data stores may be used to store various types of information, such as ride information, ride requestor information, historical information, third-party information, or any other suitable type of information”); 
receive the current state information from the vehicle (See at least ¶ 14, “The data representing current conditions may include data received from sensors located within autonomous vehicles in the fleet or notifications of current events that are likely to affect demand for autonomous vehicles”); 
compare the current state information with the reference data (See at least ¶ 79, “the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center”); 
identify outlier data in the current state information (See at least ¶ 79, “status rules may be defined for vehicle maintenance codes, such as check engine codes, tire pressure codes, and oil level codes, among others. If a maintenance code is sent from the vehicle status monitor 654, it may be compared to the status rules and, if the maintenance code satisfies one or more of the rules, the autonomous vehicle may be routed to a service center. For example, each maintenance code may be associated with a different value indicating if service work needs to be performed immediately or if the service work may be deferred (e.g., "high," "medium," or "low," a numerical 1-10, or other value(s)).”).
Abari fails to explicitly disclose generate an alert based on the outlier data.
However, Gabay teaches generate an alert based on the outlier data (See at least ¶ 13, “In the event that the VHCPU determines, based on a given set of parameters received from the VH sensors and/or sensor group controllers/processors, that the VH of the vehicle is flawed or below a defined threshold, the VHCPU may: (1) issue a warning to a user of the vehicle”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for monitoring a fleet of self-driving vehicles of Abari and include generate an alert based on the outlier data as taught by Gabay because it would allow the method monitoring assessing and predicting a mechanical, structural and/or electrical condition (hereinafter collectively referred to as: "Vehicle Health" or "VH") of a motor vehicle (internal combustion, electric, gas, hybrid, etc), such as a car, truck, motor cycle, etc (See Gabay, ¶ 66).

Regarding claim 11, Abari discloses the system of claim 10, further comprising one or more monitoring devices in communication with the fleet-management system, wherein the fleet-management system is further configured to transmit a notification to the one or more monitoring devices based on the alert (See at least ¶ 80, “autonomous vehicle monitor module 614 may determine service work needs across the current fleet of autonomous vehicles and may determine if one or more autonomous vehicles need to be routed for service work”), (The examiner notes that current state information is constantly in communication with the monitoring device to determine actual vehicle state so notifications are sent back and forth constantly. Thus, a notification can be interpreted to be any data transfer between sensors and a monitoring module).

Regarding claim 12, Abari discloses the system of claim 11, wherein the fleet-management system is further configured to: determine an escalation level based on the outlier data (See at least fig 5, ¶ 44 “the autonomous vehicles may be ranked according to the urgency with which they need servicing, the number of services they need, or other criteria.”); identify one or more user roles based on the escalation level (See at least fig 5, ¶ 46 “transportation management system may match autonomous vehicles to be serviced with service centers having the required capabilities”), (The examiner notes that it would be obvious for a person of ordinary skill in the art to identify one or more user roles based on the escalation level. It would not make sense to have a tire technician working on the electrical system); and select one or more pertinent monitoring devices from the one or more monitoring devices based on the one or more user roles (See at least fig 5, ¶ 48 “the transportation management system may match the autonomous vehicles with urgent needs to respective service centers, and may schedule them to receive only those services”); wherein the fleet-management system configured to transmit the notification to the one or more monitoring devices based on the alert comprises the fleet-management system configured to transmit the notification to the one or more pertinent monitoring devices (See at least fig 5, ¶ 48 “the transportation management system may match the autonomous vehicles with urgent needs to respective service centers, and may schedule them to receive only those services”). 

Regarding claim 13, Abari discloses the system of claim 10, wherein: the current state information consists of current vehicle state information pertaining to the vehicle; the reference data comprises reference vehicle data; and the sensor comprises a vehicle sensor (See at least ¶ 14, “The data representing current conditions may include data received from sensors located within autonomous vehicles in the fleet or notifications of current events that are likely to affect demand for autonomous vehicles”), (See at least ¶ 69, “autonomous vehicle information may be collected from the autonomous vehicle itself ( e.g., by a controller area network bus) or from application programming interfaces provided by a vehicle manufacturer, which may send data directly to an in-car console and/or to transportation management system 610”).

Regarding claim 14, Abari discloses the system of claim 13 wherein: the sensor further comprises an environment sensor; the reference data further comprises reference environment data (See at least ¶ 1, “An autonomous vehicle may be a vehicle that is capable of sensing its environment”); the vehicle is further configured to collect current environment state information pertaining to the environment using the environment sensor (See at least ¶ 98, “data may be captured in 360° around the autonomous vehicle, but no rotating parts may be necessary. A LiDAR is an effective sensor for measuring distances to targets, and as such may be used to generate a three-dimensional (3D) model of the external environment of autonomous vehicle 740”); the fleet-management system is further configured to compare the current environment state information with the reference environment data (See at least ¶ 79, “the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center”); the fleet-management system configured to identify the outlier data comprises the fleet-management system configured to identify the outlier data in at least one of the current vehicle state information based on the reference vehicle data and the current environment state information based on the reference environment data (See at least ¶ 79, “status rules may be defined for vehicle maintenance codes, such as check engine codes, tire pressure codes, and oil level codes, among others. If a maintenance code is sent from the vehicle status monitor 654, it may be compared to the status rules and, if the maintenance code satisfies one or more of the rules, the autonomous vehicle may be routed to a service center. For example, each maintenance code may be associated with a different value indicating if service work needs to be performed immediately or if the service work may be deferred (e.g., "high," "medium," or "low," a numerical 1-10, or other value(s)).”).

Regarding claim 15, Abari discloses the system of claim 10, wherein: the current state information consists of current environment state information pertaining to the environment (See at least ¶ 98, “data may be captured in 360° around the autonomous vehicle, but no rotating parts may be necessary. A LiDAR is an effective sensor for measuring distances to targets, and as such may be used to generate a three-dimensional (3D) model of the external environment of autonomous vehicle 740”); the reference data comprises reference environment data (See at least ¶ 98, “In addition to sensors enabling autonomous vehicle 740 to detect, measure, and understand the external world around it, autonomous vehicle 740 may further be equipped with sensors for detecting and self-diagnosing the its own state and condition”); and the sensor is an environment sensor (See at least ¶ 14, “The data representing current conditions may include data received from sensors located within autonomous vehicles in the fleet or notifications of current events that are likely to affect demand for autonomous vehicles”). 

Regarding claim 17, Abari discloses the system of claim 12, wherein the fleet-management system configured to identify the outlier data further comprises the fleet-management system configured to: calculate an anomaly within the current state information based on the reference data (See at least ¶ 79, “the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center”); transmit a verification message to at least one first monitoring device selected from the one or more monitoring devices based on the anomaly (See at least ¶ 80, “autonomous vehicle monitor module 614 may determine service work needs across the current fleet of autonomous vehicles and may determine if one or more autonomous vehicles need to be routed for service work”), (The examiner notes that current state information is constantly in communication with the monitoring device to determine actual vehicle state so notifications are sent back and forth constantly. Thus, a notification can be interpreted to be any data transfer between sensors and a monitoring module); receive a verification confirmation from the at least one first monitoring device (See at least ¶ 80, “autonomous vehicle monitor module 614 may determine service work needs across the current fleet of autonomous vehicles and may determine if one or more autonomous vehicles need to be routed for service work”), (The examiner notes that current state information is constantly in communication with the monitoring device to determine actual vehicle state so notifications are sent back and forth constantly. Thus, a notification can be interpreted to be any data transfer between sensors and a monitoring module); and determine the outlier data based on the anomaly and the verification confirmation (See at least ¶ 79, “status rules may be defined for vehicle maintenance codes, such as check engine codes, tire pressure codes, and oil level codes, among others. If a maintenance code is sent from the vehicle status monitor 654, it may be compared to the status rules and, if the maintenance code satisfies one or more of the rules, the autonomous vehicle may be routed to a service center. For example, each maintenance code may be associated with a different value indicating if service work needs to be performed immediately or if the service work may be deferred (e.g., "high," "medium," or "low," a numerical 1-10, or other value(s)).”). 

Regarding claim 19, Abari discloses a method for monitoring a fleet of self-driving vehicles, comprising: 
transmitting a respective mission to at least one vehicle of the fleet using a fleet-management system (See at least ¶ 2, “transportation services may dispatch autonomous vehicles to fulfill transportation requests”); 
executing the respective mission by autonomously navigating the at least one vehicle according to the respective mission (See at least ¶ 1, “a ride requestor may submit a request for a ride from a starting location to a destination location at a particular time. In response to the request, the transportation management system may match the ride requestor' s needs with any number of available ride providers and notify the matching ride providers of the ride request”); 
collecting current state information from the at least one vehicle based on the executing the respective mission (See at least ¶ 14, “The data representing current conditions may include data received from sensors located within autonomous vehicles in the fleet or notifications of current events that are likely to affect demand for autonomous vehicles”), (See at least ¶ 69, “autonomous vehicle information may be collected from the autonomous vehicle itself ( e.g., by a controller area network bus) or from application programming interfaces provided by a vehicle manufacturer, which may send data directly to an in-car console and/or to transportation management system 610”); 
determining current fleet-performance metric information based on the current state information (See at least ¶ 84, “fleet management engine 640 may be configured to determine, based on predictive demand models 606, when particular autonomous vehicles should be scheduled for service and to generate corresponding scheduling and/or navigation instructions 642. In particular embodiments, historic supply and demand data, data received from service centers, data received from autonomous vehicles, or data received from a third party may include information about predicted or known future events that may affect supply and/or demand as well as information about current conditions that may affect supply and/or demand”); 
comparing the current fleet-performance metric information with reference data (See at least ¶ 79, “the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center”); 
identifying outlier data in the current fleet-performance metric information (See at least ¶ 79, “status rules may be defined for vehicle maintenance codes, such as check engine codes, tire pressure codes, and oil level codes, among others. If a maintenance code is sent from the vehicle status monitor 654, it may be compared to the status rules and, if the maintenance code satisfies one or more of the rules, the autonomous vehicle may be routed to a service center. For example, each maintenance code may be associated with a different value indicating if service work needs to be performed immediately or if the service work may be deferred (e.g., "high," "medium," or "low," a numerical 1-10, or other value(s)).”).
Abari fails to explicitly disclose generating an alert based on the outlier data.
However, Gabay teaches generating an alert based on the outlier data (See at least ¶ 13, “In the event that the VHCPU determines, based on a given set of parameters received from the VH sensors and/or sensor group controllers/processors, that the VH of the vehicle is flawed or below a defined threshold, the VHCPU may: (1) issue a warning to a user of the vehicle”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for monitoring a fleet of self-driving vehicles of Abari and include generating an alert based on the outlier data as taught by Gabay because it would allow the method monitoring assessing and predicting a mechanical, structural and/or electrical condition (hereinafter collectively referred to as: "Vehicle Health" or "VH") of a motor vehicle (internal combustion, electric, gas, hybrid, etc), such as a car, truck, motor cycle, etc (See Gabay, ¶ 66).

Regarding claim 20, Abari discloses the method of claim 19, further comprising transmitting a notification to one or more monitoring devices based on the alert (See at least ¶ 80, “autonomous vehicle monitor module 614 may determine service work needs across the current fleet of autonomous vehicles and may determine if one or more autonomous vehicles need to be routed for service work”), (The examiner notes that current state information is constantly in communication with the monitoring device to determine actual vehicle state so notifications are sent back and forth constantly. Thus, a notification can be interpreted to be any data transfer between sensors and a monitoring module).

Regarding claim 21, Abari discloses the method of claim 20, further comprising: determining an escalation level based on the outlier data (See at least fig 5, ¶ 44 “the autonomous vehicles may be ranked according to the urgency with which they need servicing, the number of services they need, or other criteria.”); and identifying one or more user roles based on the (See at least fig 5, ¶ 46 “transportation management system may match autonomous vehicles to be serviced with service centers having the required capabilities”), (The examiner notes that it would be obvious for a person of ordinary skill in the art to identify one or more user roles based on the escalation level. It would not make sense to have a tire technician working on the electrical system); wherein transmitting the notification to the one or more monitoring devices comprises addressing the one or more monitoring devices based on the one or more user roles (See at least fig 5, ¶ 48 “the transportation management system may match the autonomous vehicles with urgent needs to respective service centers, and may schedule them to receive only those services”). 

Regarding claim 22, Abari discloses the method of claim 19, wherein identifying the outlier data comprises: calculating an anomaly within the current state information based on the reference data using one or more processors (See at least ¶ 79, “the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center”); transmitting a verification message to at least one first monitoring device based on the anomaly (See at least ¶ 80, “autonomous vehicle monitor module 614 may determine service work needs across the current fleet of autonomous vehicles and may determine if one or more autonomous vehicles need to be routed for service work”), (The examiner notes that current state information is constantly in communication with the monitoring device to determine actual vehicle state so notifications are sent back and forth constantly. Thus, a notification can be interpreted to be any data transfer between sensors and a monitoring module); receiving a verification confirmation from the at least one first (See at least ¶ 80, “autonomous vehicle monitor module 614 may determine service work needs across the current fleet of autonomous vehicles and may determine if one or more autonomous vehicles need to be routed for service work”), (The examiner notes that current state information is constantly in communication with the monitoring device to determine actual vehicle state so notifications are sent back and forth constantly. Thus, a notification can be interpreted to be any data transfer between sensors and a monitoring module); and determining the outlier data based on the anomaly and the verification confirmation (See at least ¶ 79, “status rules may be defined for vehicle maintenance codes, such as check engine codes, tire pressure codes, and oil level codes, among others. If a maintenance code is sent from the vehicle status monitor 654, it may be compared to the status rules and, if the maintenance code satisfies one or more of the rules, the autonomous vehicle may be routed to a service center. For example, each maintenance code may be associated with a different value indicating if service work needs to be performed immediately or if the service work may be deferred (e.g., "high," "medium," or "low," a numerical 1-10, or other value(s)).”). 

Regarding claim 23, Abari discloses the method of claim 19, further comprising, prior to transmitting the respective mission to the at least one vehicle: transmitting a respective preliminary mission to the at least one vehicle of the fleet using the fleet-management system (See at least ¶ 2, “transportation services may dispatch autonomous vehicles to fulfill transportation requests”); executing the respective preliminary mission (See at least ¶ 1, “a ride requestor may submit a request for a ride from a starting location to a destination location at a particular time. In response to the request, the transportation management system may match the ride requestor' s needs with any number of available ride providers and notify the matching ride providers of the ride request”); collecting preliminary state information from the at least one vehicle based on the executing the respective preliminary mission (See at least ¶ 14, “The data representing current conditions may include data received from sensors located within autonomous vehicles in the fleet or notifications of current events that are likely to affect demand for autonomous vehicles”), (See at least ¶ 69, “autonomous vehicle information may be collected from the autonomous vehicle itself ( e.g., by a controller area network bus) or from application programming interfaces provided by a vehicle manufacturer, which may send data directly to an in-car console and/or to transportation management system 610”); determining preliminary fleet-performances metric information based on the preliminary state information (See at least ¶ 84, “fleet management engine 640 may be configured to determine, based on predictive demand models 606, when particular autonomous vehicles should be scheduled for service and to generate corresponding scheduling and/or navigation instructions 642. In particular embodiments, historic supply and demand data, data received from service centers, data received from autonomous vehicles, or data received from a third party may include information about predicted or known future events that may affect supply and/or demand as well as information about current conditions that may affect supply and/or demand”); comparing the preliminary fleet-performance metric information with the reference data (See at least ¶ 79, “the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center”); determining that the preliminary fleet-performance metric information does not comprise preliminary outlier data (See at least ¶ 79, “status rules may be defined for vehicle maintenance codes, such as check engine codes, tire pressure codes, and oil level codes, among others. If a maintenance code is sent from the vehicle status monitor 654, it may be compared to the status rules and, if the maintenance code satisfies one or more of the rules, the autonomous vehicle may be routed to a service center. For example, each maintenance code may be associated with a different value indicating if service work needs to be performed immediately or if the service work may be deferred (e.g., "high," "medium," or "low," a numerical 1-10, or other value(s)).”); and updating the reference data based on the preliminary fleet-performance metric information (See at least ¶ 16, “by scheduling vehicle maintenance during predicted periods of
low demand, a transportation management system may optimize the availability of service ready autonomous vehicles during peak-demand periods, which allows a transportation or delivery service to meet its quality of service goals while using its resources efficiently”), (See at least ¶ 69, “autonomous vehicle information may be collected from the autonomous vehicle itself ( e.g., by a controller area network bus) or from application programming interfaces provided by a vehicle manufacturer, which may send data directly to an in-car console and/or to transportation management system”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is 




/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665